Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 6/23/22.  Applicant’s arguments have been considered but are not found persuasive.  
This Action is FINAL, as necessitated by amendment.
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 6/23/22 is acknowledged.  Claims 2, 3, 7 and 8 have been canceled.  New claim 9 will be examined as part of Group I.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the potential" in lines 15, 22 and 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the basis" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear what “on the basis of” the AC impedance measurement encompasses.
Claim 1 recites the limitation "the first ionic conductivity" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the ionic conductivity" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes the claim previously recites “the calculated ionic conductivity” and “the first ionic conductivity”.
Claim 1 recites “ a saturation value” in lines 20-21, which is indefinite.  It is unclear what “ a saturation value” encompasses and what element of the claimed battery has the claimed saturation value.  The claim recites “a saturation value of the ionic conductivity”, which is indefinite.  It is unclear how ionic conductivity, a measured or calculated value, has a saturation value.  Furthermore, it is unclear how “the first ionic conductivity” is obtained and used to determine if the predetermined potential should be maintained or terminated as recited by at least claim 1.
Claim 1 recites the limitations "a predetermined potential" and “a voltage range” in line 29.  There is insufficient antecedent basis for these limitations in the claim.  Examiner notes the limitation “the potential” in the last two paragraphs of claim 1 lacks antecedent basis.
Claim 1 recites the limitations "an AC impedance" in line 30 and “an ionic conductivity” in line 31.  There is insufficient antecedent basis for these limitations in the claim.  
Claim 1 recites the limitation "the basis" in line 32.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear what “on the basis of” the AC impedance measurement encompasses.
Claim 1 recites the limitation “the calculated ionic conductivity” and "the second ionic conductivity" in lines 33-34.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the ionic conductivity" in line 33.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes the claim previously recites “the calculated ionic conductivity” and “the second ionic conductivity”.
Claim 1 recites “ a saturation value” in line 34, which is indefinite and lacks sufficient antecedent basis.  It is unclear what “ a saturation value” encompasses and what element of the claimed battery has the claimed saturation value.  The claim recites “a saturation value of the ionic conductivity”, which is indefinite.  It is unclear how ionic conductivity, a measured or calculated value, has a saturation value.  Furthermore, it is unclear how “the second ionic conductivity” is obtained and used to determine if the predetermined potential should be maintained or terminated as recited by the claims.
Claim 1 recites “a coating film” in line 13.  It appears the coating film and the SEI film recited by claim 1 are the same element.  It is improper to use two different terms to refer to the same claimed element.
Claim 6 recites “sub-step (A) is repeatedly executed in a shortest time from the AC impedance measurement until termination of the determination” step.  However, if sub-step (A) is only preformed once, the determining step in lines 19-25 is completed (or terminated).  Thus it is unclear what claim 6 is attempting to claim and what “a shortest time” encompasses.  
Claim 9 recites “sub-step (B) is repeatedly executed in a shortest time from the AC impedance measurement until termination of a determination” step.  However, if sub-step (B) is only preformed once, the determining step in lines 33-38 is completed (or terminated).  Thus it is unclear what claim 9 is attempting to claim and what “a shortest time” encompasses.  Furthermore, “a determination” lacks sufficient antecedent basis in the claims.
Response to Arguments
Applicant's arguments filed 6/23/22 have been fully considered but they are not persuasive. See the above 35 USC 112 rejections of claims 1, 4-6 and 9.
The amendments to the specification have been considered and entered.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/Primary Examiner, Art Unit 1727